ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-400, concluding that CHARLES B. DALY of MIDDLETOWN, who was admitted to the bar of this State in 1971, should be censured for violating RPC 1.7(a) (concurrent conflict of interest), and RPC 1.7(b)(1) (failure to obtain informed, written consent to the representation, after full disclosure and consultation with independent counsel), and good cause appearing;
It is ORDERED that CHARLES B. DALY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*127ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.